Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about March 8, 1994, which denied appellants’ motion to disqualify the law firm of Dreyer & Traub from representing plaintiff in this foreclosure action, unanimously affirmed, with costs.
By letter dated October 21, 1992, defendants-appellants expressly consented to said representation in connection with these instruments and further failed to object to the firm’s representation of plaintiff in two separate actions against *260defendants. The court thus properly found defendants barred from seeking the firm’s disqualification on the theories of consent, waiver (see, Thomson U.S. v Gosnell, 151 Misc 2d 249, 258, affd 181 AD2d 558, lv dismissed 80 NY2d 893) and laches (see, Matter of Huie [Gottfried], 2 AD2d 163). Further, defendants demonstrated neither a "substantial relationship” between the former and current representations nor specified the confidential information imparted which would bear upon the issues of the present litigation (Lightning Park v Wise Lerman & Katz, 197 AD2d 52, 55). Concur—Murphy, P. J., Rosenberger, Ross, Rubin and Williams, JJ.